Title: From Thomas Jefferson to William Temple Franklin, 7 May 1786
From: Jefferson, Thomas
To: Franklin, William Temple



Dear Sir
Paris May 7. 1786.

On my return from a two months visit to England I found here your favour of Jan. 18. This contains the latest intelligence I have from America. Your effects not being then arrived gives me anxiety for them, as I think they went in a vessel which sailed from Havre the 11th. of November. In this vessel went also the two Mr. Fitzhughs of Virginia, with the Prussian treaty, our papers relative to the Barbary states, with the dispatches for Congress and letters which I had been writing to other persons in America for six weeks preceding their departure. I am obliged to you for the information as to Dr. Franklin’s health in which I feel a great interest. I concur in opinion with you that in the present factious division of your state an angel from heaven could do no good. I have been sorry therefore from the beginning to see such time as Doctr. Franklin’s wasted on so hopeless a business. You have formed a just opinion of Monroe. He is a man whose soul might be turned wrong side outwards without discovering a blemish to the world. I wish with all my heart Congress may call you into the Diplomatic line, as that seems to have attracted your own desires. It is not one in which you can do any thing more than pass the present hour agreeably, without any prospect to future provision. Perhaps the arrangements with Portugal, by adding to the number of those appointments, may give Congress an opportunity of doing justice to your own and Doctr. Franklin’s services. If my wishes could aid you, you have them sincerely.
My late return to this place scarcely enables me to give you any of it’s news. I have not yet called on Mr. LeVeillard, or seen any of your acquaintances. The marriage of the Ambassador of Sweden with Miss Necker you have heard of. Houdon is about taking a wife also. His bust of the General is arrived, and meets the approbation of those who know the original. Europe enjoys a perfect calm at present. Perhaps it may be disturbed by the death of the king of Prussia which is constantly expected. As yet we have no information from the Barbary states which may enable us to prognosticate the success of our endeavors to effect a peace in that quarter. I found the king, ministry and nation of England hostile, and averse to all arrangement with us. Not that they undervalue our commerce, but that they are secure of keeping it on their own terms. They think their commerce indispensible to us. I think that  if we are excluded from their W. Indies, we shall be better without the commerce to Great Britain than with it. The luxuries of that country are familiar to us and will always tempt us to be in debt. They think we cannot unite to retaliate upon them. I hope we can, and that we shall exclude them from carrying our produce, if not suppress their commerce altogether. They think our whole people would be glad to return to their former dependance upon them. I am told Mr. Eden sais that publicly here. At a dinner one day at a Sr. John Sinclair’s in London, where the company was composed of members of the H. of commons altogether, a general Clarke (well known to Dr. Franklin) told me that if the states were all to petition parliament to be taken back again, their petition would be rejected; and I think this was the sentiment of the company. I told him they would be wise in so doing, as they would soon have to spend another hundred millions in unsuccesful attempts to retain us. The object of the present ministry is to flatter the king and nation by delusive calculations and proofs that they never before were in so prosperous a condition. The M. of Lansdowne, Dr. Price, Mr. Hartley and a very small circle about them are the only persons I met with who seemed to have avoided the delusion. But so unpopular would it be that they dare not say a word on the subject. Even the opposition, if it is their disposition, which I believe it is not, cannot introduce a connection with us as a topic of declamation. In short the madness is much more universal now than it was during the war. Present me respectfully and affectionately to Dr. Franklin, and accept assurances of the esteem with which I am Dr. Sir your friend & servt.,

Th: Jefferson

